Citation Nr: 1600383	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer, also claimed as basal cell carcinoma.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

7.  Entitlement to service connection for erectile dysfunction with Peyronie's disease.

8.  Entitlement to service connection for diabetic peripheral neuropathy, right upper extremity to include moderate sensory neuropathy of the hands and superimposed moderate to severe carpal tunnel delay in both hands.

9.  Entitlement to service connection for diabetic peripheral neuropathy, left upper extremity to include moderate sensory neuropathy of the hands, superimposed moderate to severe carpal tunnel delay in both hands, and ulnar nerve entrapment.

10.  Service connection for diabetic peripheral neuropathy, right lower extremity to include chronic axonal sensorimotor polyneuropathy with associated chronic neurogenic changes in distal leg muscles.

11.  Entitlement to service connection for diabetic peripheral neuropathy, left lower extremity to include chronic axonal sensorimotor polyneuropathy with associated chronic neurogenic changes in distal leg muscles.

12.  Entitlement to service connection for peripheral vascular disease to include arteriosclerosis, right lower extremity, as secondary to type II diabetes mellitus.

13.  Entitlement to service connection for peripheral vascular disease to include arteriosclerosis, left lower extremity as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from December 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an May 2013, December 2014, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With the exception of the issues decided herein (entitlement to service connection for diabetes mellitus, hearing loss, and tinnitus), the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Since the Statement of the Case (SOC) evidence yet to be considered by the AOJ and not submitted by the Veteran was associated with the claims file.  The Board may consider this evidence in the first instance because the Veteran has waived initial AOJ consideration thereof.  See 38 U.S.C.A. § 7105(e)(1); 38 C.F.R. 
§ 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran was present within the land borders of Vietnam during the Vietnam era and therefore is presumed to have been exposed to herbicides.

2.  Diabetes mellitus, type II, is presumptively related to herbicide exposure during active duty.

3.  The evidence demonstrates that the Veteran's bilateral hearing loss disability is causally related to service.  

4.  Tinnitus is a consequence of bilateral hearing loss.  



CONCLUSIONS OF LAW

1.  The criteria for service connection on an herbicide presumptive basis for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Service connection for bilateral hearing loss disability is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

3.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Notice and Assistance

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II.	Type II Diabetes Mellitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999) ; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gover, 10 Vet. App. 488 (1997)).

Here, the Board notes that the Veteran has been diagnosed with diabetes mellitus, type II, which is subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).  

Additionally, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, any of the diseases listed in 38 C.F.R. § 3.309(e) (which includes diabetes mellitus) may be presumed to have been incurred in-service even if there is no evidence of the disease in service.  In order to gain presumptive service connection diabetes mellitus, it shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service treatment records are unavailable; however, the Veteran does not claim he incurred or was treated for this condition while on active duty.  Rather, the Veteran claims his military service included in-land service in Vietnam, exposing him to herbicides.  He requests service connection for diabetes mellitus, type II due to this exposure.

A review of the Veteran's personnel records documents that he had service in Vietnam during the Vietnam Era.  See DD Form 214.  He is therefore presumed to have been exposed to herbicides.

The Veteran filed his claim for service connection of type II diabetes mellitus in March 2013.  However, a review of the record discloses that prior to February 2014, the Veteran was not diagnosed as having type II diabetes mellitus.  See February 7, 2014, VA outpatient record.  Private and VA records dated prior to this time do, however, document abnormal glucose levels and impaired fasting glucose levels as early as January 2006.  Regardless, the records show a current diagnosis of type II diabetes mellitus requiring an oral hypoglycemic agent and a restricted diet during the course of the present claim.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  As such, based on the Veteran's presumed herbicide exposure, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is applicable and presumptive service connection for diabetes mellitus, due to herbicide exposure, is warranted.  The Veteran's claim of entitlement to service connection for diabetes mellitus, type II, as secondary to herbicide exposure, is granted.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.	Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service. 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2013); Hensley, 5 Vet. App. at 159-60.

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2015).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records have been lost.  VA has requested service treatment records from the appropriate Service Department, but has received a negative response.  VA notified the Veteran of this, and advised the Veteran that he may submit any records he had, but he has not done so.  In cases where a veteran's service treatment records are unavailable, there is a heightened duty to assist.  Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37 (1990).

In support of his claim, the Veteran submitted a private medical opinion from a Nurse Practitioner.  The opinion assesses bilateral hearing loss and tinnitus, and attributes both, as likely as not, to acoustic trauma in service, described in detail by the Veteran.  The opinion does not, however, contain any audiometrics.

In April 2013, the Veteran was afforded a VA audiologic examination related to his claimed bilateral hearing loss and tinnitus.  Examination resulted in assessed bilateral hearing loss.  See 38 C.F.R. § 3.385.  Exposure to in-service acoustic trauma has been conceded as consistent with the circumstances of the Veteran's duty.  The examiner remarked that the service records were unavailable, and concluded, based upon review of the available evidence and the audiometrics obtained at the examination, that it would be speculative to assign a probability of causation to "military vs. non-military etiologies."  In terms of possible exposures to acoustic trauma, the examiner noted that the Veteran denied occupational noise exposure post-service, and reported minimal recreational noise exposure post-service, as well.  The examiner remarked also that aging could have been involved in the development of bilateral hearing loss.  

As noted, exposure to acoustic trauma is conceded, as it is consistent with the Veteran's Military Occupational Specialty (MOS) of Crawler Tractor Operator with service in Vietnam.  He has reported hearing difficulty in and since service.  In resolving any doubt in the Veteran's favor, the Board concludes that entitlement to service connection for bilateral hearing loss is warranted.  The Board acknowledges that it is not until about 50 years following the Veteran's discharge that there appears any clinical evidence of hearing loss.  However, the Veteran's reports of exposure to acoustic trauma in service are consistent with his service duties.  Moreover, he has competently related his lay observations of this condition by relating a history of noticeable decreased hearing acuity since service. See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The February 2012 private opinion indicates that the Veteran's bilateral hearing loss is consistent with noise exposure.  The VA opinion likewise suggests that hearing loss is consistent with noise exposure, although it does not indicate whether the noise exposure that caused bilateral hearing loss occurred in or following service, apparently due to lack of the service records.  

The Board finds that the private opinion is probative of the issue because it is supported by the available facts and not directly contradicted by the record.  As the VA opinion does not ultimately reach a conclusion, it is not as probative.  As such, the Board finds that the evidence is in favor of a finding of service connection.  Therefore, service connection for hearing loss is granted. 

At the April 2013 examination, tinnitus was also assessed as a symptom of the now service-connected bilateral hearing loss.  As noted above, secondary service connection is established when a disability is due to or the result of service-connected disability.  38 C.F.R. § 3.310.  Accordingly, the claim for tinnitus is granted as secondary to the now service-connected bilateral hearing loss.  



ORDER

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims that he has developed skin cancer on various parts of his body due to excessive sun exposure and sunburn during his service in Vietnam.  He is competent to relate his observations of sunburn.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Review of the record documents a history of squamous and basal cell carcinoma of the face and neck, as well as melanoma of the face and ear, beginning in 2000.

In support of his claim, he submitted a February 2012 medical opinion from a Nurse Practitioner that attributes skin cancer to sunburn and exposure in service.  The opinion does not diagnose any specific cancers or lesions, and it does not appear to be based upon the medical records in the claims file relating to the Veteran's history of various skin cancer lesions. It is therefore insufficient to establish service connection.

In light of the February 2012 medical opinion, and given that sunburn does seem consistent with the circumstances of service, the Board finds that the evidence indicates that the Veteran's skin cancers may be associated with service.  As such, a medical examination and opinion are necessary to decide this claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As outlined below, the Board is remanding claims of entitlement to service connection for peripheral vascular disease of the lower extremities as secondary to the now service-connected diabetes mellitus.  It is thus indicated that the Veteran is claiming that he has hypertension, a cardiovascular disease, caused or aggravated by the now service-connected type II diabetes mellitus.  See M21-1, III.iv.4.2.  The Veteran should be provided notice of how to substantiate his claim for service connection of hypertension on as secondary to the now service-connected type II diabetes mellitus.  38 C.F.R. § 3.310.

Of record is a December 2011 VA Psychiatry Initial Assessment.  The assessment reflects the Veteran's reports of several stressful experiences in service, including having hit a booby-trap with his bulldozer and been exposed to fire.  As noted above, the Veteran served as a Crawler Tractor Operator.  Examination resulted in DSM-IV assessment of Anxiety Disorder, NOS, and rule out PTSD.  It was remarked by the psychiatrist that the Veteran did not meet the full criteria for PTSD.  

In support of his claim, the Veteran submitted an opinion from the aforementioned Nurse Practitioner.  The opinion purports to diagnose PTSD with anxiety, but does not conform to the DSM-IV.  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  However, as the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  38 C.F.R. § 4.125 (as in effect prior to August 4, 2014).

In April 2013, the Veteran was also afforded a VA psychiatric examination.  That examination resulted in a DSM-IV diagnosis of Anxiety Disorder, NOS, and the examiner specifically found that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  The examination report reflects that the Veteran endorsed fear of hostile military activity in service.  The examiner, however, concluded that the Veteran's Anxiety Disorder, NOS, was less likely than not related to service, to include fear of hostile military or terrorist activity.  She explained that the Veteran had over endorsed his symptoms related to claimed PTSD.  She outlined that the Veteran had suffered multiple significant losses, beginning in childhood, including having one of his siblings die.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The April 2013 VA examination is insufficient to decide the claim.  The examiner endorses that the Veteran had significant childhood stress, as well as post-service stress, and seems to attribute the Veteran's anxiety to either, or each.  However, while the examiner acknowledges that the Veteran experienced fear of hostile military activity and stress during service, she does not address whether the service stressors are the more likely or equal cause.  

Notably, the examiner also suggests that the Veteran had a psychiatric disability that pre-existed service and stemmed from childhood.  There are no service treatment records of record; therefore, the Veteran's entrance examination is not available.  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009).  Therefore, the presumption of soundness applies.  See Quirin, supra, citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody).  To rebut such presumption requires clear and unmistakable evidence that the disability preexisted service.  Although there is vague reference to a pre-service history on the current VA examination, this does not meet the high burden of preexistence of an actual diagnosed disability.  See generally, 38 C.F.R. § 3.304(b)(1) (a history of the preservice existence of a condition recorded at the time of examination on entrance into service does not constitute a notation of such condition).  Therefore, by operation of law, such preexisting symptoms, to the extent that they exist, shall not be considered on future examination.

In the December 2014 rating decision, the RO denied the claim of entitlement to service connection for erectile dysfunction with Peyronie's disease.  In the May 2015 rating decision, the RO denied entitlement to service connection for diabetic peripheral neuropathy, right upper extremity to include moderate sensory neuropathy of the hands and superimposed moderate to severe carpal tunnel delay in both hands, entitlement to service connection for diabetic peripheral neuropathy, left upper extremity to include moderate sensory neuropathy of the hands, superimposed moderate to severe carpal tunnel delay in both hands, and ulnar nerve entrapment, entitlement to service connection for diabetic peripheral neuropathy, right lower extremity to include chronic axonal sensorimotor polyneuropathy with associated chronic neurogenic changes in distal leg muscles, entitlement to service connection for diabetic peripheral neuropathy, left lower extremity to include chronic axonal sensorimotor polyneuropathy with associated chronic neurogenic changes in distal leg muscles, entitlement to service connection for peripheral vascular disease to include arteriosclerosis, right lower extremity, and entitlement to service connection for peripheral vascular disease to include arteriosclerosis, left lower extremity.  Within one year of notice of these rating decisions, the Veteran expressed disagreement with these determinations.  To date, the RO has not issued a Statement of the Case (SOC) regarding these issues.  Accordingly, the Board is required to remand this issue to for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection of a hypertension on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA skin examination.  The claims file must be available for review in conjunction with the examination.  The examiner should be asked to opine, in light of the Veteran's reports of sunburn during his service in Vietnam in the 1970s, whether it is at least as likely as not that any diagnosed squamous cell carcinoma, basal cell carcinoma or melanoma is related to service.  The examiner should state whether some, all, or none of the lesions are so related.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed skin disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

3.  Schedule the Veteran for a VA psychiatric disability examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders, to include PTSD and Anxiety Disorder, NOS.  Note that given the timing of the appeal, DSM-IV applies (rather than DSM-5).  

The examiner should specifically determine if the Veteran suffers from PTSD.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing, using the DSM-IV.

If PTSD is diagnosed, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) PTSD began in or is otherwise related to military service, to include any fear of hostile military activity therein.

For each psychiatric disability diagnosed other than PTSD, the examiner should provide an opinion regarding whether each disorder at least as likely as not (a 50 percent or greater probability) began in or is otherwise related to military service, to include the fear of hostile military activity therein.

Note that by operation of law, as explained in the Remand above, any symptoms preexisting service shall not be considered in determining nexus, as there is no clear and unmistakable evidence of a preexisting diagnosis of a disability.

The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal, to include hypertension under 38 C.F.R. § 3.310.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

5.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding: 1) entitlement service connection for erectile dysfunction with Peyronie's Disease, 2)  entitlement to service connection for diabetic peripheral neuropathy, right upper extremity to include moderate sensory neuropathy of the hands and superimposed moderate to severe carpal tunnel delay in both hands, 3) entitlement to service connection for diabetic peripheral neuropathy, left upper extremity to include moderate sensory neuropathy of the hands, superimposed moderate to severe carpal tunnel delay in both hands, and ulnar nerve entrapment, 4) entitlement to service connection for diabetic peripheral neuropathy, right lower extremity to include chronic axonal sensorimotor polyneuropathy with associated chronic neurogenic changes in distal leg muscles, 5) entitlement to service connection for diabetic peripheral neuropathy, left lower extremity to include chronic axonal sensorimotor polyneuropathy with associated chronic neurogenic changes in distal leg muscles, 6) entitlement to service connection for peripheral vascular disease to include arteriosclerosis, right lower extremity, and 7) entitlement to service connection for peripheral vascular disease to include arteriosclerosis, left lower extremity.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter. 38 C.F.R. § 20.302(b) (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


